17‐1281 
Simon v. City of New York 
 
                                UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                         _______________ 

                                    August Term, 2017 
                                                       
                   (Argued: March 1, 2018               Decided:  June 21, 2018) 
                                                       
                                    Docket No. 17‐1281 
                                     _______________ 
                                                       
                                      ALEXINA SIMON, 
                                                       
                                     Plaintiff‐Appellant, 
                                                  
                                           —v.— 

   CITY OF NEW YORK, FRANCIS LONGOBARDI, Queens County Assistant District 
           Attorney, DETECTIVE EVELYN ALEGRE, DETECTIVE DOUGLAS LEE, 
                                             
                               Defendants‐Appellees. 
                                _______________ 
        
B e f o r e: 
        
     KATZMANN, Chief Judge, CHIN, Circuit Judge, and NATHAN, District Judge. 
                                          
                                _______________ 
        


                                                     

       
            The Clerk of Court is directed to amend the official caption as set forth above.  
        
       
       Judge Alison J. Nathan, United States District Court for the Southern District of 
New York, sitting by designation. 
       Plaintiff Alexina Simon brought this action in the United States District 
Court for the Eastern District of New York (Vitaliano, J.) under 42 U.S.C. § 1983, 
claiming that a state prosecutor and two police officers falsely arrested and 
imprisoned her in violation of the Fourth Amendment. Simon alleges that the 
defendants unlawfully detained her for 18 hours over two days on the authority 
of a warrant that, on its face, directed officers to bring Simon to court at a fixed 
date and time for a hearing to determine whether she should be detained as a 
material witness. Simon was never presented to the court. The district court held 
that the defendants are entitled to qualified immunity and granted summary 
judgment in their favor. We conclude that, with the facts taken in the light most 
favorable to Simon, the defendants violated Simon’s clearly established Fourth 
Amendment rights and are therefore not entitled to qualified immunity. 
Accordingly, the judgment of the district court is VACATED and this case is 
REMANDED for further proceedings consistent with this decision.  
                                    _______________ 

             UGOCHUKWU UZOH, Ugo Uzoh, P.C., Brooklyn, NY, for Plaintiff‐
                  Appellant. 
              
             ELINA DRUKER (Richard Dearing, Devin Slack, on the brief), for 
                  Zachary W. Carter, Corporation Counsel of the City of New 
                  York, New York, NY, for Defendants‐Appellees. 

             CODY H. WOFSY, ACLU Foundation Immigrants’ Rights Project, San 
                  Francisco, CA; Lee Gelernt, ACLU Foundation Immigrants’ 
                  Rights Project, New York, NY; Joel B. Rudin, Vice Chair, 
                  Amicus Committee, National Association of Criminal Defense 
                  Lawyers, New York, NY; Richard D. Willstatter, Chair, Amicus 
                  Curiae Committee, New York State Association of Criminal 
                  Defense Lawyers, White Plains, NY; Mariana Kovel, New York 
                  Civil Liberties Union Foundation, New York, NY, for Amici 
                  Curiae National Association of Criminal Defense Lawyers, 
                  New York State Association of Criminal Defense Lawyers, 
                  American Civil Liberties Union Foundation, New York Civil 
                  Liberties Union Foundation, in support of Plaintiff‐Appellant.     
                               _______________ 

                                          2 
KATZMANN, Chief Judge:  

      This case takes us to the intersection of an allegedly wrongful arrest and 

detention on a material witness warrant, the Fourth Amendment, and qualified 

immunity. Plaintiff Alexina Simon brought this action in the United States District 

Court for the Eastern District of New York (Vitaliano, J.) under 42 U.S.C. § 1983, 

claiming that a state prosecutor and two police officers falsely arrested and 

imprisoned her in violation of the Fourth Amendment. Simon alleges that the 

defendants unlawfully detained her for 18 hours over two days on the authority 

of a warrant that, on its face, directed police officers to bring Simon to court at a 

fixed date and time to determine whether she should be adjudged a material 

witness and detained. Simon was never presented to the court. The district court, 

relying chiefly on the lack of case law analyzing the constitutionality of material 

witness seizures and detentions, held that the defendants are entitled to qualified 

immunity and granted summary judgment in their favor.  

      We conclude that, with the facts taken in the light most favorable to Simon, 

the defendants violated the Fourth Amendment. A warrant must be executed in 

conformity with its terms. See, e.g., Miller v. Kennebec Cty., 219 F.3d 8, 11 (1st Cir. 

2000) (“[I]t is self‐evident that a seizure conducted pursuant to an arrest warrant 
 

                                            3 
must conform to the terms of that warrant.”). Here, the warrant required the 

defendants to produce Simon to court on August 11, 2008, at 10:00 a.m., but they 

instead detained her for 18 hours over August 11 and 12, occasionally 

interrogated her about a crime, and never presented her to a judge. 

      We further conclude that the unlawfulness of the defendants’ conduct was 

clearly established when they acted. This is an uncommon “‘obvious case’” in 

which “the unlawfulness of the [defendants’] conduct is sufficiently clear even 

though existing precedent does not address similar circumstances.” District of 

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (quoting Brosseau v. Haugen, 543 U.S. 

194, 199 (2004) (per curiam)). No officer who is executing a warrant that requires 

that a prospective material witness be brought before a judge at a fixed date and 

time to determine whether the witness should be detained can reasonably believe 

that she is free instead to detain and interrogate the witness for hours on end 

outside of court supervision. 

       We are also unpersuaded by the defendants’ contention that they are 

entitled to qualified immunity from claims arising out of the second day’s events 

because reasonable officers could disagree about whether Simon consented to 

accompany them. A long line of cases holds that securing someone’s presence at a 
 

                                          4 
police station using coercive tactics like those employed by the defendants here—

including entering Simon’s home and telling her that her attendance is 

mandatory—is constitutionally indistinguishable from a traditional arrest.  

      Accordingly, the judgment of the district court is VACATED and this case 

is REMANDED for further proceedings consistent with this decision. 

                                   BACKGROUND 

      New York State’s material witness statute provides that a court, upon an 

appropriate application, may order that a person who has information material to 

a criminal proceeding be detained to secure her attendance at the proceeding. See 

N.Y. Crim. Proc. Law §§ 620.10–50. The statute affords significant procedural 

protections to prospective material witnesses.  

      First, the applicant—here, the government—must apply for a “material 

witness order,” which is “a court order (a) adjudging a person a material witness 

in a pending criminal action and (b) fixing bail to secure his future attendance 

thereat.” Id. §§ 620.10, 620.30. Such an order may be issued if there is “reasonable 

cause to believe” that a prospective witness in a criminal action “[p]ossesses 

information material to the determination of such action” and “[w]ill not be 

amenable or responsive to a subpoena at a time when his attendance will be 
 

                                          5 
sought.” Id. § 620.20(1); see also People v. Maldonado, 86 N.Y.2d 631, 635 (1995) 

(“Reasonable cause means probable cause.”). If presented with a “well founded” 

application, a court may convene a hearing to determine whether “[someone] 

should be adjudged a material witness.” N.Y. Crim. Proc. Law § 620.30(2)(a). If 

there is also reasonable cause to believe that “the witness would be unlikely to 

respond” to an order to appear at said hearing (or has already flouted one), then 

the court may issue “a warrant . . . directing [a police] officer to take such 

prospective witness into custody within the state and to bring him before the 

court forthwith in order that a proceeding may be conducted to determine 

whether he is to be adjudged a material witness.” Id. § 620.30(2)(b).  

      Once the prospective material witness has been brought before the court, 

the judge “must inform him of the nature and purpose of the proceeding, and that 

he is entitled to a prompt hearing upon the issue of whether he should be 

adjudged a material witness.” Id. § 620.40(1). The hearing can be held 

immediately or adjourned to allow the witness to arrange for counsel. Id. 

§ 620.40(2). The applicant must show by “a preponderance of the evidence all 

facts essential to support a material witness order,” i.e., that the person has 

information material to a criminal proceeding and will not respond to a subpoena 
 

                                           6 
requiring her attendance thereat. Id. § 620.50(1)(a). An adjudged material witness 

may either be released on bail or committed to state custody. Id. § 620.50(3).   

      In 2008, Shantell McKinnies, an officer of the New York Police Department 

(NYPD), was under investigation for potential insurance fraud.1 McKinnies’ car, 

which she had reported stolen, had turned up in a “chop shop” covertly run by 

the NYPD. According to McKinnies, her friend “Alexandra Griffin” was the last 

person to drive her car. But “Alexandra Griffin” told an NYPD officer that she 

had never been given the vehicle, was not the last person to drive it, and did not 

even have a driver’s license, raising suspicions that McKinnies had filed a false 

report. “Alexandra Griffin” also told the officer that her surname was not Griffin, 

but Simon. It would eventually become clear that her real name is Alexandra 

Dormoy, and that Dormoy is the daughter of plaintiff Alexina Simon.  

      The McKinnies investigation was assigned to defendant Francis 

Longobardi, who was at the time an Assistant District Attorney in the Public 

Integrity Bureau of Queens County District Attorney’s Office. By June 2008, 



                                                    

      1  Because Simon appeals from a grant of summary judgment against her, we 
consider the facts—many of which are disputed—in the light most favorable to her. See 
 
Dufort v. City of New York, 874 F.3d 338, 343 (2d Cir. 2017).  

                                                       7 
Longobardi, who wanted to speak with Dormoy about the investigation, had 

come to believe that her name was not Alexandra Simon or Alexandra Griffin, but 

Alexina Simon. Longobardi sent Dormoy several subpoenas that went 

unanswered and spoke with Dormoy a handful of times by telephone. On August 

8, 2008, Longobardi and Dormoy had a telephone conversation during which 

Longobardi stated, “I’m trying to reach Alexina Simon” and asked, “Is this 

Alexina Simon?” J. App’x 351. Dormoy did not answer the question but 

continued to speak as though she were Simon. Dormoy refused to appear for an 

interview or say anything about the case and told Longobardi that the subpoenas 

were harassing.  

      Left with few options, Longobardi sought to compel Dormoy to disclose 

what she knew. On August 8, 2008, he applied to Queens County Supreme Court 

for a hearing on August 11, 2008, at 10:00 a.m. “for the purpose of adjudging 

Alexina Simon a material witness” and an arrest warrant to secure Alexina 

Simon’s attendance at the hearing. J. App’x 31. Justice Kenneth C. Holder entered 

an order convening such a hearing at the requested date and time. Justice Holder 

also issued a warrant for Simon’s arrest. In relevant part, the warrant recited that 

“an order having been granted . . . directing . . . ALEXINA SIMON to appear at a 
 

                                          8 
hearing at the Queens County Courthouse in the City of New York on August 11, 

2008 at 10:00 in the forenoon to determine whether ALEXINA SIMON should be 

adjudged a material witness,” police officers were “commanded forthwith to take 

the above‐named ALEXINA SIMON into custody . . . and bring her before this 

Court in order that a proceeding may be conducted to determine whether she is 

to be adjudged a material witness.” Id. at 27 (emphasis omitted). Longobardi gave 

the warrant to defendants Evelyn Alegre and Douglas Lee, both NYPD detectives.  

      On the morning of August 11, 2008, Simon was working her housekeeping 

shift at the Millennium Broadway Hotel. A little after 10:00 a.m., a coworker told 

her that Lee and Alegre wanted to see her. The detectives told Simon they had a 

warrant for her arrest, threatened to handcuff her and use force if she did not 

voluntarily come with them, and said that she would learn the reason for her 

arrest later. Lee and Alegre drove Simon to the precinct, occasionally asking 

Simon about McKinnies’ car. Simon knew McKinnies from her neighborhood and 

guessed that McKinnies was in trouble, but Simon didn’t know why.  

      At the precinct, the detectives brought Simon to a small room, told her to 

wait there, and closed the door. Simon remained there for most of the day by 

herself. At some point, Lee gave her some coffee, but she was never given any 
 

                                         9 
food. Many hours later, after dark, Lee took Simon to a courthouse. Seated 

outside a courtroom, Simon briefly met with Longobardi, who questioned her 

about McKinnies’ car. At some point during the day, Simon told Lee that the 

defendants were interested in Dormoy, but Simon did not recall whether she also 

mentioned her daughter to Longobardi. Longobardi, for his part, realized that 

Simon was the wrong person as soon as he met her.  

      After the courthouse discussion, the detectives brought Simon back to the 

small room and told her she could leave, but that she must return the next day to 

answer more questions. To drive the point home, they reminded Simon that they 

had a warrant for her arrest. The detectives also told Simon that they wanted to 

speak to Dormoy and that Simon should bring her in, too. Alegre and Lee drove 

Simon to her Brooklyn residence. Lee was polite, but Alegre accused Simon of 

hiding the truth about McKinnies’ car. Simon arrived at her home (where Dormoy 

also sometimes lived) after 8:00 p.m. Simon told her daughter that the police 

wanted to speak with her, but Dormoy said she didn’t know why.  

      Alegre and Lee arrived at Simon’s home at around 9:00 a.m. the following 

morning. Alegre went inside to get Simon. She told Simon that she had to go back 

to the precinct to answer more questions and again mentioned the warrant. 
 

                                        10 
Alegre asked Dormoy to go with them, but she refused. The detectives drove 

Simon back to the precinct and put her in a small room. For about three hours, 

people came in and out and asked her questions about McKinnies’ car. Simon 

then stayed in the room by herself for another two hours, when Alegre returned. 

Lee again brought Simon coffee but no food. Simon did not speak to Longobardi 

that day. Eventually Simon was told she could leave. She left the police station at 

5:00 p.m., took the train to Brooklyn, and arrived home at around 6:30 p.m. All 

told, the defendants held Simon against her will for 18 hours over two days. 

       Although we must consider the facts in the light most favorable to Simon 

for purposes of this appeal, see Dufort, 874 F.3d at 343, we note that the defendants 

describe both days very differently. As they would have it, on the morning of 

August 11, Simon was taken directly from the hotel to the courthouse, where she 

told the defendants that they were after her daughter and agreed to persuade 

Dormoy to cooperate. Simon was returned home by midafternoon. On August 12, 

Simon told the detectives that Dormoy refused to help and asked to be taken to 

the precinct, where she spoke briefly with Longobardi again before Lee drove her 

home. By the defendants’ telling, Simon spent around nine hours in all with them, 

nearly all of it voluntarily. 
 

                                         11 
      On March 27, 2009, Simon commenced this action under 42 U.S.C. § 1983, 

claiming that Longobardi, Alegre, and Lee falsely arrested and imprisoned her in 

violation of the Fourth Amendment. Following discovery, the district court 

(Vitaliano, J.) granted summary judgment in favor of the defendants, concluding 

that the defendants were absolutely immune from Simon’s claims. This Court 

vacated the judgment, holding that police officers and prosecutors are not entitled 

to absolute immunity from suits alleging unconstitutional execution of a material 

witness warrant. Simon v. City of New York, 727 F.3d 167, 172 (2d Cir. 2013). On 

remand, the district court granted summary judgment in favor of the defendants 

a second time. The district court, relying chiefly on the paucity of authority 

addressing material witness warrants and detentions, held that the defendants 

were entitled to qualified immunity because any violation of Simon’s 

constitutional rights was not clearly established when they acted. This appeal 

followed.  

                                    DISCUSSION 

I.    Standard of Review 

      “We review a district court’s grant of summary judgment de novo, 

‘resolving all ambiguities and drawing all reasonable factual inferences in favor of 
 

                                         12 
the party against whom summary judgment is sought.’” Nick’s Garage, Inc. v. 

Progressive Cas. Ins. Co., 875 F.3d 107, 113 (2d Cir. 2017) (quoting Johnson v. Killian, 

680 F.3d 234, 236 (2d Cir. 2012) (per curiam) (brackets omitted)). Summary 

judgment is appropriate if “the movant shows that there is no genuine dispute as 

to any material fact and the movant is entitled to judgment as a matter of law.” 

Fed. R. Civ. P. 56(a). 

II.   Qualified Immunity 

      State executive officials “are entitled to qualified immunity under § 1983 

unless (1) they violated a federal statutory or constitutional right, and (2) the 

unlawfulness of their conduct was ‘clearly established at the time.’” Wesby, 138 S. 

Ct. at 589 (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). A right is clearly 

established when its “‘contours . . . are sufficiently clear’ that every ‘reasonable 

official would have understood that what he is doing violates that right.’” Ashcroft 

v. al‐Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640 

(1987)) (brackets omitted). “[A] case directly on point” is unnecessary, but 

“existing precedent must have placed the statutory or constitutional question 

beyond debate.” Id. In analyzing qualified immunity, we generally consider 


 

                                           13 
Supreme Court decisions, our own decisions, and decisions from other circuit 

courts. See Terebesi v. Torreso, 764 F.3d 217, 231 & n.12 (2d Cir. 2014).  

       “The ‘clearly established’ standard . . . requires that the legal principle 

clearly prohibit the officer’s conduct in the particular circumstances before him.” 

Wesby, 138 S. Ct. at 590. “Such specificity is especially important in the Fourth 

Amendment context, where . . . ‘it is sometimes difficult for an officer to 

determine how the relevant legal doctrine . . . will apply to the factual situation 

the officer confronts.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) 

(quoting Saucier v. Katz, 533 U.S. 194, 205 (2001)) (brackets omitted). However, 

“officials can still be on notice that their conduct violates [clearly] established law 

even in novel factual circumstances,” Hope v. Pelzer, 536 U.S. 730, 741 (2002), and 

“there can be the rare ‘obvious case,’ where the unlawfulness of the officer’s 

conduct is sufficiently clear even though existing precedent does not address 

similar circumstances,” Wesby, 138 S. Ct. at 590 (quoting Brosseau, 543 U.S. at 199).  

III.   Qualified Immunity for the Detention on the August 11, 2008  

       We have “discretion to decide which of the two prongs of qualified‐

immunity analysis to tackle first.” al‐Kidd, 563 U.S. at 735. We begin with whether, 


 

                                           14 
with the facts taken in the light most favorable to Simon, the defendants violated 

her constitutional rights.  

      A.     Whether the August 11 Detention Violated the Fourth 
             Amendment 

      Simon, joined by amici, argues that the defendants violated the Fourth 

Amendment by detaining her for ten hours on August 11, 2008, in violation of the 

material witness warrant that required them to produce her to court that morning 

at 10:00 a.m. We agree.  

       Our analysis rests on two principles. First, courts analyze the 

constitutionality of material witness seizures under the Fourth Amendment. See 

id. at 735–36 (explaining that an arrest pursuant to a material witness warrant 

“qualifies as a seizure of a person . . . and so must be reasonable under the 

circumstances” (citation and internal quotation marks omitted)). As the Third 

Circuit has cogently explained:  

             A  person  who  is  subjected  to  conditions  that  would 
             constitute a seizure if she had been arrested for a crime is 
             still seized even though she is not a criminal suspect but 
             a material witness. She has been arrested and deprived of 
             liberty  for  precisely  the  same  purpose  as  a  pre‐trial 
             detainee in a criminal case: to ensure that she shows up in 
             court  as  required  by  the  state.  The  Fourth  Amendment 
 

                                          15 
             therefore governs [the] inquiry into the constitutionality 
             of [a prospective material witness’s] detention. 
              
Schneyder v. Smith, 653 F.3d 313, 322 (3d Cir. 2011) (citation omitted).2 

       Second, a person detained as a material witness enjoys any Fourth 

Amendment protection that is extended to criminal suspects. After all, the Fourth 

Amendment protects “[t]he right of the people to be secure in their persons,” U.S. 

Const. amend. IV (emphasis added), not merely the rights of those suspected of 

crimes. See Schneyder, 653 F.3d at 322. More than that, a prospective material 

witness is less culpable than a criminal suspect. The former is suspected of 

refusing to share information about a crime, whereas the latter is suspected of 

having committed one. For these reasons, and as the defendants conceded at oral 




                                                     

       2  We observe that although arrests pursuant to material witness statutes are 
widely assumed to be constitutional, the question is not entirely settled. Compare Barry v. 
United States ex rel. Cunningham, 279 U.S. 597, 617 (1929) (“The constitutionality of [the 
federal material witness] statute apparently has never been doubted.”), and Stein v. New 
York, 346 U.S. 156, 184 (1953) (“The duty to disclose knowledge of crime rests upon all 
citizens. It is so vital that one known to be innocent may be detained, in the absence of 
bail, as a material witness.”), overruled in part on other grounds by Jackson v. Denno, 378 
U.S. 368 (1964), with al‐Kidd, 563 U.S. at 743 (noting that if the term “probable cause” in 
the Fourth Amendment “mean[s] only probable cause to suspect a violation of law,” 
then any arrest pursuant to material witness warrant is unlawful). As Simon does not 
challenge her initial arrest on August 11, we will assume that it was consistent with the 
 
Fourth Amendment. 

                                                        16 
argument, the protections the Fourth Amendment provides to criminal suspects 

extend to material witnesses (or prospective material witnesses). See al‐Kidd, 563 

U.S. at 733 (“Material witnesses enjoy the same constitutional right to pretrial 

release as other federal detainees . . . .”); Padilla v. Rumsfeld, 352 F.3d 695, 699 (2d 

Cir. 2003) (noting that a person “held as a material witness” is “entitled to the 

constitutional protections extended to other citizens”), rev’d on other grounds by 

Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stone v. Holzberger, 23 F.3d 408 (table), 1994 

WL 175420, at *3 (6th Cir. 1994) (unpublished) (“[T]he rights of a material witness, 

charged with no wrongdoing, to be brought before a magistrate certainly are at 

least equivalent to those of a person charged with a crime.”). 

      Among these protections is the rule that “a seizure conducted pursuant to 

an arrest warrant must conform to the terms of that warrant.” Miller, 219 F.3d at 

11; accord Yanez‐Marquez v. Lynch, 789 F.3d 434, 467 (4th Cir. 2015) (“[T]he 

nighttime execution of a daytime warrant violates the Fourth Amendment, absent 

consent or exigent circumstances.”); O’Rourke v. City of Norman, 875 F.2d 1465, 

1467, 1474–75 (10th Cir. 1989) (same, for a bench warrant); cf. Bivens v. Six 

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 394 n.7 (1971) 

(“[T]he Fourth Amendment confines an officer executing a search warrant strictly 
 

                                            17 
within the bounds set by the warrant.”). The facts of Miller closely parallel the 

facts of this case. A police officer arrested a criminal suspect pursuant to a 

warrant reading “this warrant to be executed by bringing defendant immediately 

before a sitting Judge.” Miller, 219 F.3d at 10. Instead of promptly producing the 

suspect to court, the officer jailed her over a long weekend, during which she was 

placed in a cell next to male inmates and repeatedly strip‐searched. Id. The court 

concluded that disobeying the plain terms of the warrant violated the arrestee’s 

Fourth Amendment rights. Id. at 11.  

      Some courts have explained that the reason for this rule is that a warrant’s 

execution instructions are coextensive with the authorizing official’s 

determination of reasonableness for a particular search or seizure. See O’Rourke, 

875 F.2d at 1474. Under this view, where a magistrate instructs that a search or 

seizure be carried out in a prescribed fashion (say, in the daytime only, or by 

bringing the suspect directly to court), to otherwise execute the warrant is to act 

unreasonably. As the Fourth Circuit explained, a contrary ruling “would 

completely eviscerate the issuing magistrate’s determination of reasonableness 

and would nullify the requirement of a prior impartial determination that a 

particular search will be reasonable.” Yanez‐Marquez, 789 F.3d at 466–67 (citations 
 

                                          18 
and internal quotation marks omitted). For its part, the First Circuit thought this 

rule so “self‐evident” that it did not set forth its thinking in any significant detail. 

Miller, 219 F.3d at 11. 

      We agree with this reasoning and would add that it is based on two 

fundamental Fourth Amendment precepts. First, “the reasonableness requirement 

of the Fourth Amendment applies not only to prevent searches and seizures that 

would be unreasonable if conducted at all, but also to ensure reasonableness in 

the manner and scope of searches and seizures that are carried out.” Lauro v. 

Charles, 219 F.3d 202, 211 (2d Cir. 2000) (alterations and internal quotation marks 

omitted)); accord United States v. Ramirez, 523 U.S. 65, 71 (1998) (“The general 

touchstone of reasonableness which governs Fourth Amendment analysis 

governs the method of execution of the warrant.” (citation omitted)). This rule 

limits the authority of the officers charged with executing warrants. It precludes 

officers armed with a valid warrant from, for example, using excessive force to 

effect a seizure, see Terebesi, 764 F.3d at 234, or staging a “perp walk” for the 

benefit of the press, see Lauro, 219 F.3d at 203. 

      Second, because a warrant generally authorizes no more than what it 

expressly provides, to act unreasonably beyond the terms of a warrant is akin to 
 

                                           19 
acting without a warrant at all. See Horton v. California, 496 U.S. 128, 140 (1990) (“If 

the scope of the search exceeds that permitted by the terms of a validly issued 

warrant or the character of the relevant exception from the warrant requirement, 

the subsequent seizure is unconstitutional without more.”). This principle is 

mainly encountered in cases examining the requirement that a warrant state with 

particularity “the place to be searched, and the persons or things to be seized.” 

U.S. Const. amend. IV. In those cases, we “look directly to the text” of a warrant 

to evaluate the scope of authority that it grants. United States v. Bershchansky, 788 

F.3d 102, 111 (2d Cir. 2015) (holding that federal agents exceeded the scope of a 

search warrant by searching an apartment not specifically listed in the search 

warrant). Searches and seizures that exceed the scope of the warrant are 

considered warrantless; they must be justified, if at all, by some exception to the 

warrant requirement. See United States v. Voustianiouk, 685 F.3d 206, 212 (2d Cir. 

2012). Under this principle, a warrant authorizing the arrest of one person does 

not authorize the seizure of someone with a similar name, see West v. Cabell, 153 

U.S. 78, 85 (1894), and a “John Doe” arrest warrant containing no description of 

the suspect is invalid, United States v. Jarvis, 560 F.2d 494, 496–97 (2d Cir. 1977). 

Yet the principle that warrants grant only the authority they expressly provide 
 

                                           20 
goes beyond the particularity requirement. The Supreme Court long ago held, for 

example, that a warrant to search a tavern “gave [police officers] no authority 

whatever” to search its customers because such a search was unsupported by 

probable cause. Ybarra v. Illinois, 444 U.S. 85, 92 (1979).  

       Together, these principles yield the commonsense rule that police officers 

must abide by the limitations set forth on the face of a warrant they are executing. 

A warrant must be executed reasonably; a warrant generally authorizes only 

what its terms expressly provide; and a warrant’s execution terms represent the 

magistrate’s neutral determination of how a warrant is to be executed. A seizure 

that flouts the plain terms of its authorizing instrument is therefore 

unreasonable.3 

       The defendants’ arguments to the contrary are unpersuasive. They first 

point out that a constitutional claim cannot be premised on a violation of state 



                                                     

       3 We thus reject the defendants’ unsupported assertion that a warrant’s execution 
instructions do not constrain officers’ authority to seize. The defendants wholly fail to 
address decisions like O’Rourke and Miller and point to no alternative authority 
suggesting that a warrant’s terms are simply suggestions. Their single case citation is 
plainly inapposite. See Watson v. City of New York, 92 F.3d 31, 37–38 (2d Cir. 1996) (state 
rule of criminal procedure does not create a “liberty interest” under the Due Process 
 
Clause of the Fourteenth Amendment).  

                                                        21 
statutory rights. See Powers v. Coe, 728 F.2d 97, 105 (2d Cir. 1984). That is true but 

irrelevant. Simon complains that the defendants flouted the express terms of a 

warrant, not merely a state statute, and as we have explained, disobeying the 

plain terms of a warrant violates the Fourth Amendment. Nor is a constitutional 

claim for unlawful warrant execution transformed into a state‐law claim merely 

because the warrant was issued under state law. See, e.g., Terebesi, 764 F.3d at 223, 

231–32 (analyzing whether a warrant issued under state law was reasonably 

executed). The defendants also contend that compliance with the terms of a 

material witness warrant cannot be required because one court has upheld a 

warrantless material witness arrest. See White by Swafford v. Gerbitz, 892 F.2d 457, 

461 (6th Cir. 1989). Yet even assuming arguendo that a material witness can 

lawfully be arrested absent a warrant, this is of no help to the defendants. A 

warrant authorizing an arrest is not required in all cases, see, e.g., United States v. 

Valentine, 539 F.3d 88, 93 (2d Cir. 2008), yet an officer acting pursuant to one 

cannot ignore its terms, see, e.g., O’Rourke, 875 F.2d at 1474–75. 

      In this case, the question is whether the warrant required that Simon be 

brought to court for the scheduled material witness hearing. We conclude that it 

did. The warrant directed police officers to arrest Simon “forthwith” and to 
 

                                           22 
“bring her before this Court in order that a proceeding may be conducted to 

determine whether she is to be adjudged a material witness,” and it stated that 

that proceeding was to take place on August 11, 2008, at 10:00 a.m. J. App’x 27. 

Viewed in its entirety, this warrant must be understood to command police 

officers to arrest Simon and deliver her to court for the hearing at the appointed 

date and time. We recognized as much in our prior decision in this case. See 

Simon, 727 F.3d at 173 (“[T]he warrant here directed the executing officers to 

arrest Simon and bring her before the court at 10:00 a.m. on August 11 for a 

hearing on whether she could properly be considered a material witness.” 

(emphasis omitted)).  

      If the plain text of the warrant were not enough, the statutory backdrop 

against which the defendants acted confirms that the warrant required Simon’s 

production to court at the scheduled time. As explained above, New York law 

requires a full‐dress hearing before someone can be adjudged and detained as a 

material witness, and a material witness warrant is issued expressly to secure the 

prospective witness’s attendance at the hearing. See N.Y. Crim. Proc. Law 

§§ 620.30, 620.50. For this reason, Longobardi requested that the court “order a 

hearing for August 11, 2008 at 10:00AM” to adjudge Simon a material witness and 
 

                                         23 
that the court “order a warrant for the arrest of Alexina Simon so that she can be 

present at said hearing.” J. App’x 31 (emphasis added). Thus, when the warrant 

issued, it empowered the defendants only to produce Simon to the court at the 

appointed date and time. Indeed, the defendants appear to have understood as 

much, for they first arrested Simon during the morning of August 11 around the 

time of the scheduled hearing.  

      On Simon’s version of the facts, the defendants then proceeded to flout the 

warrant, “actively avoiding the court‐ordered material witness hearing,” Simon, 

727 F.3d at 173, and detained her for the entire day in a small room. We conclude 

that this is a violation of the Fourth Amendment. See Miller, 219 F.3d at 11. 

      It is important, however, to recognize the limits of our ruling. We do not 

hold that, where a warrant requires officers to produce a prospective material 

witness to court at a fixed date and time, it would violate the Fourth Amendment 

merely to bring the prospective witness late. Some delays are unavoidable. And 

we do not mean to suggest that police officers and prosecutors executing such a 

warrant are necessarily forbidden to solicit a prospective material witness’s 

consent to proceed in some other fashion. Nor do we address whether the 

procedural protections that New York affords to prospective material witnesses 
 

                                         24 
are constitutionally required. We hold only that the defendants, who were 

executing a warrant requiring Simon’s production to court at an appointed time 

and date for a hearing on whether she should be adjudged and detained as a 

material witness, violated the Fourth Amendment by subjecting her to a daylong 

detention instead. 

      B.     Whether the August 11 Detention Violated Clearly Established 
             Law 

      Our second inquiry is whether “the unlawfulness of the [defendants’] 

conduct was clearly established” in August 2008. Wesby, 138 S. Ct. at 589 (internal 

quotation marks omitted). The district court, relying chiefly on the paucity of case 

law dealing with material witness seizures, held that any violation of Simon’s 

Fourth Amendment rights was not clearly established. Simon, joined by amici, 

concedes that few cases deal with material witnesses but argues that the 

constitutional violation here is so plain that the defendants are not entitled to 

qualified immunity. We agree with Simon.  

      Our first task is to define with specificity the constitutional right at issue. 

See id. at 590. This task involves striking a balance between defining the right 

specifically enough that officers can fairly be said to be on notice that their 
 

                                          25 
conduct was forbidden, see id., but with a sufficient “measure of abstraction” to 

avoid a regime under which rights are deemed clearly established only if the 

precise fact pattern has already been condemned, Terebesi, 764 F.3d at 237 n.20. 

With those principles in mind, we consider whether it was clearly established in 

August 2008 that a person who is arrested on a warrant requiring her production 

to court at a fixed date and time has a right not to be detained for ten hours 

outside of court supervision.  

      Were Miller a decision of this Court, it alone would clearly establish the 

unlawfulness of the defendants’ conduct. As noted above, in that case the First 

Circuit concluded that a police officer violated the Fourth Amendment where, 

after arresting someone on a warrant reading “this warrant to be executed by 

bringing defendant immediately before a sitting Judge,” he instead had her jailed 

over a long weekend. See Miller, 219 F.3d at 10–11. We need not belabor the 

parallels to this case. As it is, Miller, O’Rourke, and Yanez‐Marquez, when 

considered in light of this Court’s decisions explaining that an officer executing a 

warrant must generally comply with its terms, see, e.g., United States v. Matias, 836 

F.2d 744, 747 (2d Cir. 1988), might be thought to “clearly foreshadow” our ruling 

today, which would likewise be sufficient to conclude that the defendants are not 
 

                                         26 
entitled to qualified immunity. Terebesi, 764 F.3d at 231 (internal quotation marks 

omitted).  

      But we need not decide whether these out‐of‐circuit authorities clearly 

foreshadow today’s decision. This is one of the uncommon “‘obvious case[s]’” in 

which “the unlawfulness of the [defendants’] conduct is sufficiently clear even 

though existing precedent does not address similar circumstances.” Wesby, 138 S. 

Ct. at 590 (quoting Brosseau, 543 U.S. at 199); accord K.H. Through Murphy v. 

Morgan, 914 F.2d 846, 851 (7th Cir. 1990) (“The easiest cases don’t even arise.”). 

Viewed in the light most favorable to the plaintiff, the record shows that Simon 

was arrested on a warrant requiring the arresting officers to bring her to court at 

10:00 a.m. on August 11, 2008, for a hearing on whether she should be detained as 

a material witness. The defendants began to comply with those requirements by 

arresting her during the morning of August 11 around the time the hearing was 

scheduled to begin. Instead of bringing her to court for the hearing, they elected, 

on their own, to detain her for ten hours in a small room. We conclude, with the 

First Circuit, that this Fourth Amendment violation is so obvious that it violated 

clearly established law despite the lack of binding authority directly on point. See 

Miller, 219 F.3d at 11 (“While there is no case law directly relating to arrest 
 

                                          27 
warrants, it is self‐evident that a seizure conducted pursuant to an arrest warrant 

must conform to the terms of that warrant.”).  

       The defendants argue that any violation cannot be deemed clearly 

established because no cases have applied this rule to a material witness warrant 

and, more broadly, because so few cases address such warrants at all. We 

acknowledge that few decisions have examined the constitutional limits of 

material witness seizures and detentions and that none of them involved a factual 

scenario quite like this one.4 But more than that is needed for qualified immunity. 

See Hope, 536 U.S. at 741 (“[O]fficials can still be on notice that their conduct 

violates [clearly] established law even in novel factual circumstances.”). 

Moreover, the factual distinction advanced here—that the defendants acted on a 

material witness warrant, not a criminal arrest warrant—is irrelevant. Any 

warrant must be executed in reasonable conformity with its terms—a rule so 

integral to Fourth Amendment doctrine that we are untroubled that no case has 




                                                     

        Cf. United States v. Awadallah, 349 F.3d 42, 64–70 (2d Cir. 2003) (addressing 
       4

challenge to the validity of a material witness warrant); White, 892 F.2d at 461 (analyzing 
 
lawfulness of a warrantless material witness arrest). 

                                                        28 
previously applied it to a material witness warrant. See, e.g., Matias, 836 F.2d at 

747; O’Rourke, 875 F.2d at 1474–75.  

      Relatedly, the defendants contend that any violation cannot be considered 

clearly established in light of the uncertainty surrounding whether a material 

witness warrant, which issues on a standard other than probable cause to believe 

a crime has been committed, is a true “Warrant” under the Warrant Clause of the 

Fourth Amendment. See al‐Kidd, 563 U.S. at 743 (reserving the question). The 

answer to that question will determine the appropriate standard by which to 

analyze some material witness questions. Compare Schneyder, 653 F.3d at 324 & 

n.15 (adopting a reasonableness standard while assuming that arrest pursuant to 

a material witness warrant is constitutional), with Awadallah, 349 F.3d at 64 

(analyzing a warrant’s validity under a probable cause standard). But the 

unresolved nature of these weighty questions (on which we express no view) 

gives us no pause here. As we recognized in our previous decision in this case, we 

deal here with a question of warrant execution, see Simon, 727 F.3d at 172–74, 

where it has long been settled that the ultimate test is reasonableness, see Ramirez, 

523 U.S. at 71. And for the reasons explained above, we think it obvious that 

flouting the plain terms of the warrant as the defendants did here is unreasonable. 
 

                                          29 
The defendants are not entitled to qualified immunity simply because some other 

questions remain unanswered.5 

      Accordingly, resolving factual ambiguities and drawing reasonable 

inferences in Simon’s favor, we conclude that defendants’ daylong detention of 

Simon on August 11, 2008, violated clearly established law. At this stage of the 

litigation, the defendants are therefore not entitled to qualified immunity from 

claims arising from the detention on August 11, 2008.6  

IV.   Qualified Immunity for the Seizure and Detention on August 12, 2008  

      Finally, we consider whether defendants’ conduct on August 12 violated 

the Fourth Amendment and whether any violation was clearly established as of 



                                                    

      5    The defendants might also be understood to argue that they are entitled to 
qualified immunity because the warrant is ambiguous. They contend that because courts 
have interpreted the term “forthwith” differently in different contexts, reasonable 
officials might have understood that term to mean something other than “immediately.” 
See, e.g., Ayers v. Coughlin, 72 N.Y.2d 346, 354 (1988) (statute requiring “forthwith” 
transfer of inmates satisfied by transfer within ten days). However, for the reasons 
explained above, this warrant unambiguously directed officers to bring Simon to court 
at 10:00 a.m. on August 11, 2008. 
         
        6 Because we accept Simon’s argument that the defendants’ defiance of the 

warrant’s terms violated the Fourth Amendment, we need not consider her other 
contentions. Thus, although the parties devote significant attention to the legal issues 
raised by the mistaken identity at the center of this case—the defendants’ true target was 
 
Dormoy, not Simon—we do not reach them.  

                                                       30 
August 2008. For the reasons stated above, and taking the facts in the light most 

favorable to Simon, we hold that, to the extent the material witness warrant is 

claimed to justify the defendants’ conduct on August 12, the seizure and 

detention violated Simon’s clearly established Fourth Amendment rights. 

      That conclusion does not end our inquiry, however. The defendants press 

the alternative argument, not passed on by the district court, that the events of 

August 12 are justified by their allegedly reasonable belief that Simon consented 

to return to the precinct for questioning. We exercise our discretion to address in 

the first instance the “purely legal questions” this argument raises. J.C. v. Reg’l 

Sch. Dist. 10, Bd. of Educ., 278 F.3d 119, 125 (2d Cir. 2002). 

      A.     Whether the August 12 Seizure and Detention Violated  
             the Fourth Amendment 

      Although the defendants focus their efforts on the second half of the 

qualified immunity doctrine, we first decide whether they violated Simon’s 

constitutional rights. The defendants argue that Simon was neither seized nor 

detained on August 12 because she willingly returned to the precinct for another 

day’s worth of questioning. Our basic inquiry is whether Simon consented or was 

coerced.  
 

                                            31 
      “[T]he police can be said to have seized an individual ‘only if, in view of all 

of the circumstances surrounding the incident, a reasonable person would have 

believed that he was not free to leave.’” Michigan v. Chesternut, 486 U.S. 567, 573 

(1988) (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980) (plurality)). 

“[C]ircumstances that might indicate a seizure” include “the threatening presence 

of several officers, the display of a weapon by an officer, some physical touching 

of the person of the citizen, or the use of language or tone of voice indicating that 

compliance with the officer’s request might be compelled.” Kaupp v. Texas, 538 

U.S. 626, 630 (2003) (per curiam) (quoting Mendenhall, 446 U.S. at 544). This 

“necessarily imprecise” test “is designed to assess the coercive effect of police 

conduct, taken as a whole, rather than to focus on particular details of that 

conduct in isolation.” Chesternut, 486 U.S. at 573.  

      The defendants seized Simon. The evidence, with the facts taken in the light 

most favorable to Simon, shows that at the end of Simon’s ten‐hour detention on 

August 11, the defendants reminded her that they had a warrant for her arrest 

and ordered her to return the next day. The following morning, Lee and Alegre 

arrived at Simon’s residence, where Alegre entered Simon’s home, mentioned the 

warrant for Simon’s arrest, and told Simon she had to come answer more 
 

                                          32 
questions. No reasonable person in Simon’s position would believe that she was 

free to refuse to accompany the detectives to the precinct, even though the 

defendants did not use (or threaten to use) force or handcuffs. Because this was a 

seizure and not a consensual encounter when the facts are considered in the light 

most favorable to Simon, the defendants violated Simon’s Fourth Amendment 

rights on August 12. 

      B.     Whether the August 12 Seizure and Detention Violated Clearly 
             Established Law 

      The defendants argue that they are entitled to qualified immunity from the 

claims arising out of the events of August 12 because “reasonable officials could 

disagree” on whether Simon consented to return to the station for questioning. Br. 

of Appellees at 44. The defendants, who by this time had realized that Simon was 

not their intended witness, suggest that an official reasonably could have believed 

that Simon agreed to return to the station because she wanted to help them 

persuade Dormoy to cooperate. They also stress that, when they collected Simon, 

there was no “display of badges, guns, force, or authority.” United States v. 

Adegbite, 877 F.2d 174, 179 (2d Cir. 1989).   



 

                                           33 
      We are not persuaded. As above, our basic inquiry is whether, in light of 

the relevant body of law, the unlawfulness of the defendants’ actions was clearly 

established when they acted. See Wesby, 138 S. Ct. at 589. We conclude that it was. 

It has been beyond debate since Dunaway v. New York that securing someone’s 

presence at a police station with tactics of the kind used here is equivalent to 

conducting a formal arrest, for which probable cause to believe a crime has been 

committed is required. 442 U.S. 200, 216 (1979). In that case, the Supreme Court 

concluded that the petitioner had been seized where “he was taken from a 

neighbor’s home to a police car, transported to a police station, and placed in an 

interrogation room” and was “never informed that he was ‘free to go.’” Id. at 212. 

In another case, the Supreme Court concluded that a 17‐year‐old boy had been 

arrested where he “was awakened in his bedroom at three in the morning by at 

least three police officers, one of whom stated ‘we need to go and talk,’” and 

“taken out in handcuffs, without shoes, dressed only in his underwear in January, 

placed in a patrol car, driven to the scene of a crime and then to the sheriff’s 

offices, where he was taken into an interrogation room and questioned.” Kaupp, 

538 U.S. at 631. Along the same lines, we have held that a defendant was arrested 

where an agent came to the defendant’s workplace, “request[ed]” that he “come 
 

                                          34 
to the field office for questioning,” conveyed “the sense of urgency and 

obligation,” did not inform him that he could refuse, and denied the defendant’s 

request to take his own car. United States v. Ceballos, 812 F.2d 42, 48 (2d Cir. 1987).  

      In this case, Simon, like the suspect in Kaupp, was taken from within her 

home, where Fourth Amendment protections are at their apex. See Florida v. 

Jardines, 569 U.S. 1, 6 (2013). And Simon was not merely asked to accompany the 

officers, like the arrestees in Dunaway and Ceballos, nor even told “we need to go 

and talk,” like the one in Kaupp. Instead, Simon was told that she must 

accompany Alegre for questioning and reminded of the warrant for her arrest. 

There is no daylight between informing someone she is under arrest and 

“reminding” her that there is a warrant for her arrest and telling her that she must 

come to the police station. That the defendants did not flash badges or draw guns 

does not alter our conclusion. See Dunaway, 442 U.S. at 212. It was therefore 

clearly established in August 2008 that the defendants unlawfully arrested Simon 

without cause.  

      Accordingly, we conclude on this summary judgment record that the 

defendants violated Simon’s clearly established Fourth Amendment right to be 

free of suspicionless arrests (and, as we previously explained, her right to have a 
 

                                           35 
warrant for her arrest executed in conformity with its terms). The defendants are 

therefore not entitled to qualified immunity from claims arising out of the August 

12 seizure and detention.  

                                    CONCLUSION 

      For the foregoing reasons, the defendants are not entitled to qualified 

immunity from Simon’s claims at the summary judgment stage. We emphasize, 

however, that we do not determine as a matter of law that the defendants’ actions 

violated Simon’s clearly established Fourth Amendment rights. That question will 

ultimately turn on a factfinder’s resolution of disputes of material fact concerning 

the defendants’ execution of the warrant, the clarification of the mistaken identity, 

and the degree to which Simon was a willing participant in the days’ events, 

among others. We think that the legal analysis might look different if a factfinder 

determines that the defendants hewed to the terms of the material witness 

warrant, promptly learned of the mistaken identity, and obtained Simon’s consent 

for all further interactions. But at this stage of the litigation, we must view the 

facts in the light most favorable to Simon, and on those facts, the defendants are 

not entitled to qualified immunity.  


 

                                          36 
       The judgment of the district court is VACATED and the case is 

REMANDED for further proceedings consistent with this opinion.7 




                                                     

       7  We decline Simon’s request to reassign this case to a different district judge on 
remand, finding nothing in the record warranting that “extreme remedy.” United States 
 
v. City of New York, 717 F.3d 72, 99 (2d Cir. 2013).  

                                                        37